505 A.2d 431 (1986)
Steven AUCLAIR and Robert Plasse
v.
NATIONWIDE MUTUAL INSURANCE COMPANY.
85-161-Appeal.
Supreme Court of Rhode Island.
March 4, 1986.
Stephen G. Linder, Providence, for plaintiffs.
John M. Boland, Boyer Reynolds & DeMarco, Providence, for defendant.

OPINION
PER CURIAM.
This case came before a hearing panel of this court for oral agrument on February 18, 1986 pursuant to an order which had directed both the plaintiffs and the defendant to show cause why this case should not be summarily decided.
After hearing the arguments of counsel and examining the memoranda filed by the parties, we are of the opinion that the Superior Court was correct in granting summary judgment in favor of defendant, Nationwide Mutual Insurance Company. The granting of summary judgment was correct, since there is no duty on the part of an insurance carrier for a third party to settle promptly with a claimant. The relationship between the claimant and the insurance carrier for a third party alleged to be liable is an adversary relationship giving rise to no fiduciary obligation on the part of such insurance carrier to the claimant. Any obligation to deal with settlement offers in good faith runs only to the insured, see Bean v. Allstate Ins. Co., 285 Md. 572, 403 A.2d 793 (1979) and cases cited therein.
For the reasons stated, the plaintiffs' appeal is denied and dismissed. The summary judgment entered in the Superior Court is affirmed.
The papers in the case may be remanded to the Superior Court.
BEVILACQUA, C.J., and KELLEHER, J., did not participate.